                                                                1 Marquis Aurbach Coffing
                                                                  Cody S. Mounteer, Esq.
                                                                2 Nevada Bar No. 11220
                                                                  Chad F. Clement, Esq.
                                                                3 Nevada Bar No. 12192
                                                                  Jared M. Moser, Esq.
                                                                4
                                                                  Nevada Bar No. 13003
                                                                5 Collin M. Jayne, Esq.
                                                                  Nevada Bar No. 13899
                                                                6 10001 Park Run Drive
                                                                  Las Vegas, Nevada 89145
                                                                7 Telephone: (702) 382-0711
                                                                  Facsimile: (702) 382-5816
                                                                8 cmounteer@maclaw.com
                                                                  cclement@maclaw.com
                                                                9 jmoser@maclaw.com
                                                                  cjayne@maclaw.com
                                                               10

                                                               11
MARQUIS AURBACH COFFING




                                                                    Law Offices of Philip A. Kantor, P.C.
                                                               12   Philip A. Kantor, Esq.
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    Nevada Bar No. 6701
                                                               13   1781 Village Center Circle, Suite 120
                                Las Vegas, Nevada 89145




                                                                    Las Vegas, Nevada 89134
                                  10001 Park Run Drive




                                                               14   Telephone: (702) 255-1300
                                                                    Facsimile: (702) 256-6331
                                                               15   prsak@aya.yale.edu
                                                               16 Attorneys for Interior Electric Incorporated
                                                                  Nevada and Interior Electric Incorporated
                                                               17

                                                               18                              UNITED STATES DISTRICT COURT

                                                               19                                     DISTRICT OF NEVADA

                                                               20 INTERIOR ELECTRIC INCORPORATED            Case Number: 2-18-cv-01118-JAD-VCF
                                                                  NEVADA, a domestic corporation,
                                                               21
                                                                                             Plaintiff,         STIPULATION AND ORDER FOR
                                                               22                                                 EXTENSION OF TIME FOR
                                                                         vs.                                  PLAINTIFF/COUNTERDEFENDANT
                                                               23                                                   INTERIOR ELECTRIC
                                                                  T.W.C. CONSTRUCTION, INC., a Nevada          INCORPORATED AND INTERIOR
                                                               24 corporation; TRAVELERS CASUALTY AND        ELECTRIC INCORPORATED NEVADA
                                                                  SURETY COMPANY OF AMERICA, a              TO FILE THEIR RESPONSES TO T.W.C.
                                                               25 Connecticut corporation; MATTHEW RYBA, an    CONSTRUCTION, INC.’S SECOND
                                                                  individual; GUSTAVO BAQUERIZO, an              AMENDED COUNTERCLAIM
                                                               26 individual; CLIFFORD ANDERSON, an                       [ECF NO. 120]
                                                                  individual; POWER UP ELECTRIC
                                                               27 COMPANY, a Nevada corporation, dba POWER            (FIRST REQUEST)

                                                                                                                 Page 1 of 4
                                                                                                                               MAC:14814-001 3708511_2 4/11/2019 4:39 PM
                                                                1 ON ELECTRIC COMPANY; BAMM
                                                                  ELECTRIC LLC, a Nevada limited liability
                                                                2 company; PROLOGIS, L.P., a Delaware limited
                                                                  partnership; AML PROPERTIES, INC., a
                                                                3 Nevada corporation; AML DEVELOPMENT 3,
                                                                  LLC; a Nevada limited liability corporation;
                                                                4
                                                                  LAPOUR PARTNERS, INC., a Nevada
                                                                5 corporation; DON FISHER, an individual;
                                                                  PHILCOR T.V. & ELECTRONIC LEASING,
                                                                6 INC., a Nevada corporation, dba NEDCO; QED,
                                                                  INC., a Nevada corporation; TURTLE &
                                                                7 HUGHES, Inc., a New Jersey corporation; DOES
                                                                  I-X, inclusive; and ROE CORPORATIONS I-X,
                                                                8 inclusive,

                                                                9                                Defendants.
                                                               10 T.W.C. CONSTRUCTION, INC., a Nevada
                                                                  corporation; TRAVELERS CASUALTY
                                                               11 AND SURETY COMPANY OF
MARQUIS AURBACH COFFING




                                                                  AMERICA, a Connecticut corporation;
                                                               12 MATTHEW RYBA, an individual; AML
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  PROPERTIES, INC., a Nevada corporation;
                                                               13 AML DEVELOPMENT 3, LLC, a Nevada
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  limited liability corporation; LAPOUR
                                                               14 PARTNERS, INC., a Nevada Corporation;
                                                                  DON FISHER, an individual,
                                                               15
                                                                                                  Counterclaimants,
                                                               16         vs.
                                                               17 INTERIOR ELECTRIC INCORPORATED
                                                                  NEVADA, a domestic corporation;
                                                               18 INTERIOR ELECTRIC, INC., a California
                                                                  corporation; DOES I-X, inclusive; and ROE
                                                               19 CORPORATIONS I-X, inclusive,

                                                               20                                Counterdefendants.
                                                               21

                                                               22          Plaintiff and counterdefendant Interior Electric Incorporated Nevada (“Interior Electric
                                                               23 Nevada”) and counterdefendant Interior Electric Incorporated (“Interior Electric California”), by

                                                               24 and through their counsel of record, the law firms of Marquis Aurbach Coffing and the Law

                                                               25 Offices of Philip A. Kantor, P.C. together with defendant and counterclaimant, T.W.C.

                                                               26 Construction, Inc. (“TWC”), through its counsel of record, Greene Infuso, LLP, respectfully

                                                               27 submit the following Stipulation and Order for Extension of Time for Plaintiff/Counterdefendant
                                                                                                               Page 2 of 4
                                                                                                                                   MAC:14814-001 3708511_2 4/11/2019 4:39 PM
                                                                1 Interior Electric Incorporated and Interior Electric Incorporated Nevada to File Their Responses to

                                                                2 T.W.C. Construction, Inc.’s Second Amended Counterclaim [ECF NO. 120]. The Parties hereby

                                                                3 stipulate and agree as follows:

                                                                4          WHEREAS, Interior Electric Nevada’s and Interior Electric California’s deadline to
                                                                5 respond to TWC’s Second Amended Counterclaim is currently April 11, 2019;

                                                                6          WHEREAS, Interior Electric Nevada’s and Interior Electric California’s principal has been
                                                                7 unavailable to be consulted by their counsel regarding allegations made in the Second Amended

                                                                8 Counterclaim since March 30, 2019, and is expected to return April 14, 2019;

                                                                9          WHEREAS, Defendant TWC has agreed to give Interior Electric Nevada and Interior
                                                               10 Electric California up through and including April 18, 2019, by which to respond to the Second

                                                               11 Amended Counterclaim;
MARQUIS AURBACH COFFING




                                                               12          WHEREAS, there are no other deadlines that are affected by this stipulation and proposed
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 order that are presently known to the parties; and
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14          WHEREAS, this stipulation is not entered into for any improper purpose or to delay.
                                                               15 / / /

                                                               16 / / /

                                                               17 / / /

                                                               18 / / /

                                                               19 / / /

                                                               20 / / /

                                                               21 / / /

                                                               22 / / /

                                                               23 / / /

                                                               24 / / /

                                                               25 / / /

                                                               26 / / /

                                                               27 / / /
                                                                                                               Page 3 of 4
                                                                                                                                     MAC:14814-001 3708511_2 4/11/2019 4:39 PM
                                                                1            THEREFORE, Interior Electric Nevada, Interior Electric California, and TWC hereby
                                                                2 stipulate and agree that Interior Electric Nevada and Interior Electric California have up through

                                                                3 and including April 18, 2019, by which to respond to TWC’s Second Amended Complaint.

                                                                4 Dated this 11th day of April, 2019.               Dated this 11th day of April, 2019.
                                                                5 GREENE INFUSO, LLP                                Marquis Aurbach Coffing
                                                                6          /s/ Keith W. Barlow                             /s/ Jared M. Moser
                                                                    Michael V. Infuso, Esq.,                        Cody S. Mounteer, Esq.
                                                                7   Nevada Bar No. 7388                             Nevada Bar No. 11220
                                                                    Keith W. Barlow, Esq.,                          Chad F. Clement, Esq.
                                                                8   Nevada Bar No. 12689                            Nevada Bar No. 12192
                                                                    Sean B. Kirby, Esq.,                            Jared M. Moser, Esq.
                                                                9   Nevada Bar No. 14224
                                                                    3030 South Jones Boulevard, Suite 101           Nevada Bar No. 13003
                                                               10   Las Vegas, Nevada 89146                         Collin M. Jayne, Esq.
                                                                    Attorneys for T.W.C. Construction, Inc. and     Nevada Bar No. 13899
                                                               11   Travelers Casualty and Surety Company of        10001 Park Run Drive
MARQUIS AURBACH COFFING




                                                                    America                                         Las Vegas, Nevada 89145
                                                               12                                                   Telephone: (702) 382-0711
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                    Facsimile: (702) 382-5816
                                                               13                                                   cmounteer@maclaw.com
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                    cclement@maclaw.com
                                                               14                                                   jmoser@maclaw.com
                                                                                                                    cjayne@maclaw.com
                                                               15

                                                               16                                                   Law Offices of Philip A. Kantor, P.C.
                                                                                                                    Philip A. Kantor, Esq.
                                                               17                                                   Nevada Bar No. 6701
                                                                                                                    1781 Village Center Circle, Suite 120
                                                               18                                                   Las Vegas, Nevada 89134
                                                                                                                    Telephone: (702) 255-1300
                                                               19                                                   Facsimile: (702) 256-6331
                                                                                                                    prsak@aya.yale.edu
                                                               20
                                                                                                                    Attorneys for Interior Electric Incorporated
                                                               21                                                   Nevada and Interior Electric Incorporated
                                                               22

                                                               23                                       IT IS SO ORDERED

                                                               24              April 12, 2019
                                                                    Dated:
                                                               25

                                                               26
                                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                               27
                                                                                                              Page 4 of 4
                                                                                                                                    MAC:14814-001 3708511_2 4/11/2019 4:39 PM
